     Case 1:21-cv-00303-DAD-SKO Document 19 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ARMANDO ABREU,                                     Case No. 1:21-cv-00303-DAD-SKO (PC)

12                        Plaintiff,
                                                         ORDER DENYING MOTION TO
13             v.                                        PROCEED IN FORMA PAUPERIS
                                                         AS DUPLICATIVE AND MOOT
14    GAVIN NEWSOM, et al.,
                                                         (Doc. 16)
15                        Defendants.
16

17            Plaintiff Armando Abreu is a state prisoner appearing pro se in this closed civil rights

18   action. On March 3, 2021, the undersigned issued findings and recommendations to deny

19   Plaintiff’s motion to proceed in forma pauperis (Doc. 4) and to dismiss this action without

20   prejudice. (Doc. 8.) On April 9, 2021, District Judge Dale A. Drozd adopted the findings and

21   recommendations in full and closed this case. (Doc. 14.)

22            On April 21, 2021, Plaintiff filed a new motion to proceed in forma pauperis. (Doc. 16.)

23   Because the Court already ruled on this matter, and this case is now closed, the Court DENIES

24   Plaintiff’s motion as duplicative and moot.

25
     IT IS SO ORDERED.
26
27   Dated:     April 22, 2021                                       /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
28
